Citation Nr: 1817724	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for right carpal tunnel syndrome.

5.  Entitlement to service connection for left carpal tunnel syndrome.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Veteran represented by:	C. Bennett Gore, Jr., Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1983.

These matters come to the Board of Veterans' Appeals (Board) from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2014, a statement of the case was issued in January 2016, and a substantive appeal was received in February 2016.  

The Veteran testified at a Board hearing in February 2017; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right shoulder disability, bilateral carpal tunnel syndrome, and a cervical spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a December 2017 submission, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that a withdrawal of the issues of entitlement to service connection for PTSD and diabetes mellitus, type II, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for PTSD and diabetes mellitus, type II, by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's attorney, on behalf of the Veteran, has withdrawn his appeal of the issues of entitlement to service connection for PTSD and diabetes mellitus, type II, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and these issues are dismissed.


ORDER

Entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for diabetes mellitus, type II, is dismissed.  


REMAND

The Veteran asserts that he has carpal tunnel syndrome of the right and left upper extremities, a cervical spine disability, and a right shoulder disability due to carrying missiles on his shoulder during service.  02/01/2017 Hearing Transcript at 4, 11.  

The Veteran's DD Form 214 reflects that he served as Heavy Anti-Armor Weapons Infantryman.  05/15/2013 Certificate of Release or Discharge From Active Duty.  The Veteran's Military Personnel Records reflect Principal Duties of 'Ammunition Bearer,' Auto Rifleman,' and 'Infantryman.'  07/15/2013 Military Personnel Record at 4.  Thus, the Veteran's description of carrying missiles on his shoulder is likely consistent with his duties.  

Service treatment records reflect that in June 1979, the Veteran complained of an injury to the right arm.  He reported that he fell on a wire and received a minor abrasion on his right forearm.  There was a lack of movement to finger.  07/15/2013 STR-Medical at 38, 59.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed disabilities.

On Remand, ensure that all outstanding VA treatment records have been associated with the virtual folder, to include for the period prior to April 29, 1998, and from December 19, 2015.

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection claims, thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual folder VA treatment records for the period prior to April 29, 1998, and from December 19, 2015.

2.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with an appropriate VA clinician to address the nature and etiology of his claimed bilateral carpal tunnel syndrome, right shoulder disability, and cervical spine disability.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing and physical examination should be performed.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the arms/upper extremities, right shoulder, and cervical spine.

b)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that carpal tunnel syndrome affecting the right upper extremity is due to or began in active service?  

c)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that carpal tunnel syndrome affecting the left upper extremity is due to or began in active service?  

d)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability affecting the cervical spine is due to or began in active service?  

e)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability affecting the right shoulder is due to or began in active service?  

The examiner is advised that the Veteran is competent to report his symptoms and history, and his reports must be considered in formulating the requested opinions, to include his assertions of carrying missiles on his shoulder during active service.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and, whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  Readjudicate the service connection and TDIU claims.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


